IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

JEANETTE K. PHILLIPS, an individual                   )          No. 79991-6-I
                                                      )
                        Appellant,                    )          DIVISION ONE
                                                      )
               v.                                     )          UNPUBLISHED OPINION
                                                      )
CHRISTOPHER R. SMITH and JOELLE                       )
R. SMITH, a married couple,                           )
                                                      )
                        Respondent.                   )
                                                      )

        HAZELRIGG, J. — Jeanette Phillips seeks reversal of an order awarding

 Christopher and Joelle Smith their attorney fees incurred in seeking release of a

 lis pendens that Phillips filed after conveying real property to the Smiths in

 accordance with the court’s order on summary judgment. Phillips argues that she

 was substantially justified in filing the lis pendens while the appeal of the summary

 judgment order was pending. Although we do not foreclose the possibility that a

 lis pendens could be appropriate in a similar factual scenario, the court did not

 abuse its discretion in awarding the Smiths attorney fees when Phillips did not have

 a good faith belief that she retained an interest in the property. We affirm.


                                             FACTS

        The facts of the underlying dispute are detailed in this court’s decision

 issued earlier this year affirming summary judgment for the Smiths. See Phillips




   Citations and pinpoint citations are based on the Westlaw online version of the cited material.
No. 79991-6-I/2


v. Smith, No. 78762-4-I (Wash. Ct. App. Mar. 23, 2020) (unpublished),

http://www.courts.wa.gov/opinions/pdf/787624.pdf. In brief, Jeanette Phillips and

Christopher and Joelle Smith executed a lease agreement with option to purchase

concerning a house in Seattle that Phillips owned. Phillips, slip op. at 2, 4. The

Smiths brought suit against Phillips to enforce the purchase option. Id. at 10.

During a deposition, Phillips learned that the Smiths intended to sell the property

to a third party. The trial court granted the Smiths’ motion for summary judgment

and directed Phillips to sell her house to the Smiths in accordance with the

agreement. Id. Phillips appealed the summary judgment ruling. Id.

      While the appeal was pending, Phillips requested that she be allowed to

use her equity in the property to supersede the judgment. The court instead

required Phillips to post $400,000 in cash or supersedeas bond to stay

enforcement of the judgment.     On December 15, 2018, Phillips informed the

Smiths through counsel that she would not be posting the bond. Phillips’ counsel

noted that the appeal would continue even though she was unable to stay

enforcement of the judgment and that, if she prevailed on appeal, the Smiths would

“be liable to her for damages . . . equivalent to the difference between the

$700,000.00 option price and the fair market value of the House at the time of

closing.” In accordance with the superior court’s order on summary judgment,

Phillips sold the property to the Smiths by statutory warranty deed on January 24,

2019 and received nearly $500,000 in proceeds.

      On January 31, 2019, Phillips recorded a lis pendens on the property. The

lis pendens stated:




                                       -2-
No. 79991-6-I/3


               NOTICE IS HEREBY GIVEN that an action has been
       instituted and is now pending in the Superior Court of the State of
       Washington for King County, and is now pending in the Washington
       Court of Appeals. The parties to the action have asserted conflicting
       claims that affect title to [the subject property.]
       ....
               Subsequent to the filing of this notice, all persons dealing with
       the above-described real property situated in King County,
       Washington will take it subject to the Defendant’s rights established
       in this action.

       The Smiths moved to release the lis pendens, arguing that it constituted

improper interference with their ownership rights in the property, and requested

attorney fees. The court granted the motion, finding that there was “good cause

pursuant to RCW 4.28.320 to release the post-judgment Lis Pendens filed against

the property.” The order did not address the Smiths’ request for attorney fees.

Phillips did not file a notice of appeal of this decision.

       The Smiths then filed a separate motion requesting an award of their

attorney fees incurred in obtaining the release of the lis pendens, arguing that

Phillips was not substantially justified in filing the lis pendens. The Smiths initially

requested an award of $30,312.00, with the caveat that the amount would rise as

necessary to respond to any opposition to the motion. Phillips argued that the

award would be improper because she was substantially justified in filing the lis

pendens even though the court had ordered it released. In their reply, the Smiths

updated their requested amount to $32,905.50.

       The court granted the motion, finding that the standard hourly rates of the

Smiths’ attorneys were reasonable, the 150% contingency fee was reasonable,

and the itemized hourly charges were reasonable and appropriate. The court

ordered that, “[b]ecause Defendant Jeannette Smith [sic] has failed to establish a



                                          -3-
No. 79991-6-I/4


substantial justification for filing the lis pendens, IT IS FURTHER ORDERED that

Defendant Jeanette K. Phillips pay Plaintiffs’ reasonable attorneys’ fees incurred

for having to bring Plaintiffs’ Motion for Release of Lis Pendens and the instant

motion in the amount of $21,708.00.” Phillips appealed the order granting the

Smiths’ motion for attorney fees.


                                    ANALYSIS

I.     Scope of Appeal

       As an initial matter, the parties dispute the appropriate scope of our review.

“The scope of a given appeal is determined by the notice of appeal, the

assignments of error, and the substantive argumentation of the parties.” Clark

County v. W. Wash. Growth Mgmt. Hr’gs Review Bd., 177 Wash. 2d 136, 144, 298
P.3d 704 (2013). Generally, we review only the decision or parts of the decision

designated in the notice of appeal. RAP 2.4(a). A timely appeal of a trial court’s

decision on attorney fees does not bring up for review a decision entered before

the award of attorney fees unless a timely notice of appeal was filed for that

decision. RAP 2.4(b); Carrara, LLC v. Ron & E Enterprises, Inc., 137 Wash. App.
822, 825, 155 P.3d 161 (2007). Similarly, we need not review unassigned errors.

RAP 10.3(a)(4), (g) (“The appellate court will only review a claimed error which is

included in an assignment of error or clearly disclosed in the associated issue

pertaining thereto.”); Unigard Ins. Co. v. Mut. of Enumclaw Ins. Co., 160 Wash. App.
912, 922, 250 P.3d 121 (2011).

       Although she argues in her briefing that the court erred in releasing the lis

pendens, Phillips’ notice of appeal did not request that this court review the trial



                                        -4-
No. 79991-6-I/5


court’s March 25, 2019 order releasing the lis pendens. She assigns error only to

the court’s order granting the Smiths’ motion for attorney fees. Because no timely

notice of appeal was filed for the order releasing the lis pendens, the appeal of the

attorney fee decision does not bring the prior order up for review, and Phillips did

not assign error to the release, we will not review the trial court’s March 25, 2019

order. Our review is limited to the order awarding the Smiths attorney fees.


II.    Award of Attorney Fees

       Phillips contends that the court erred in finding that she was not

substantially justified in filing the lis pendens and granting the Smiths’ motion for

attorney fees. Courts have discretion to award reasonable attorney fees and costs

under RCW 4.28.328(3). “A trial court abuses its discretion if its decision is

manifestly unreasonable or based on untenable grounds or untenable reasons.”

Teter v. Deck, 174 Wash. 2d 207, 215, 274 P.3d 336 (2012). Errors of law constitute

untenable reasons. Guest v. Lange, 195 Wash. App. 330, 335, 381 P.3d 130 (2016).

We may affirm a trial court order on any basis supported by the record. LaMon v.

Butler, 112 Wash. 2d 193, 200–01, 770 P.2d 1027 (1989).

       A lis pendens is an “instrument having the effect of clouding the title to real

property.” RCW 4.28.328(1)(a). A plaintiff or defendant in an action affecting title

to real property may file a notice of the pendency of the action at any time after the

action has been commenced. RCW 4.28.320. This filing serves two purposes:

       First, the recording of the lis pendens serves as notice to prospective
       purchasers of the property that its title is subject to dispute and, thus,
       that the record owner’s interest in the property is in question. Second,
       the filing of a lis pendens serves to freeze the status of the property
       in time—a party to the action in which the lis pendens is filed may not



                                         -5-
No. 79991-6-I/6


       alter the outcome of the underlying action by transferring the property
       to another, because the cloud on the title follows the transfer.

Snohomish Reg’l Drug Task Force v. 414 Newberg Rd., 151 Wash. App. 743, 752,

214 P.3d 928 (2009).        The lis pendens constitutes constructive notice to a

subsequent purchaser that they will be bound by the proceedings following the

filing of the notice to the same extent as if they were a party to the action. RCW

4.28.320. “In Washington, lis pendens is ‘procedural only; it does not create

substantive rights in the person recording the notice.’” Beers v. Ross, 137 Wn.

App. 566, 575, 154 P.3d 277 (2007) (quoting Dunham v. Tabb, 27 Wash. App. 862,

866, 621 P.2d 179 (1980)).

       A lis pendens may be cancelled under certain circumstances:

       [T]he statute sets forth three conditions that must be met for the court
       to cancel a lis pendens: (1) the action must be settled, discontinued,
       or abated; (2) an aggrieved person must move to cancel the lis
       pendens, and (3) the aggrieved person must show good cause and
       provide proper notice.

Guest, 195 Wash. App. at 336 (citing RCW 4.28.320).

       A claimant who files a lis pendens in an action is liable for damages to an

aggrieved party who prevails in defense of the action unless the claimant

establishes a substantial justification for the filing.     RCW 4.28.328(3).       A lis

pendens is substantially justified when a claimant has a reasonable, good faith

basis in fact or law for the belief that they have an interest in the property. S. Kitsap

Family Worship Ctr. v. Weir, 135 Wash. App. 900, 912, 146 P.3d 935 (2006). If they

had no substantial justification for filing the lis pendens, the claimant may also be

liable for the aggrieved party’s reasonable attorney fees and costs incurred in

defending the action. RCW 4.28.328(3). “Damages and fees are appropriate



                                          -6-
No. 79991-6-I/7


where the claimants provide no evidence of a legal right to the property.” S. Kitsap

Family Worship Ctr., 135 Wash. App. at 912. The fact that a court finds good cause

to cancel a lis pendens does not necessarily mean that the claimant did not have

a reasonable, good faith basis in fact or law for the belief that they had an interest

in the property at the time the lis pendens was filed.

       Phillips argues that she had a good faith belief that she retained an interest

in the property because the action was still pending while on appeal. The Smiths

respond that Phillips’ failure to supersede the judgment and subsequent

conveyance of a statutory warranty deed extinguished her interest in the property.

       A lis pendens and a supersedeas bond have different effects on a pending

action. A supersedeas bond prevents enforcement of certain trial court decisions

while an appeal is pending. RAP 8.1. “Any party to a review proceeding has the

right to stay enforcement of a money judgment, or a decision affecting real,

personal or intellectual property, pending review.” RAP 8.1(b). Although a lis

pendens clouds the title to real property, it does not stay enforcement of a decision

affecting real property or prevent a subsequent transfer.

       “Under Washington law, a trial court judgment is presumed valid, and unless

the judgment is superseded, a judgment creditor has specific authority to execute

on that judgment.” Spahi v. Hughes-Nw., Inc., 107 Wash. App. 763, 769, 27 P.3d
1233 (2001). Generally, a party does not have a reasonable basis to believe it has

a right to a property after it conveys the property to a buyer with a statutory

warranty deed and receives valuable consideration in exchange for the

conveyance. S. Kitsap Family Worship Ctr., 135 Wash. App. at 913. The order




                                        -7-
No. 79991-6-I/8


granting summary judgment for the Smiths and compelling the sale of the house

is presumed valid and was not superseded, so the Smiths had the authority to

execute on that judgment. When they did so, Phillips conveyed the property to

them by statutory warranty deed in exchange for valuable consideration.

        Phillips argues that, because she was unable to stay execution of the

judgment, the lis pendens was necessary to preserve her right to seek recovery of

the property if the Smiths sold it to a third party before she prevailed on appeal. If

a party has satisfied a trial court decision requiring the transfer of property that is

later modified on appeal, the trial court is ordinarily obligated to restore the property

to the appellant. RAP 12.8; Spahi, 107 Wash. App. at 770. However, if a purchaser

in good faith has acquired the property before the decision on appeal, the

purchaser’s interest “shall not be affected by the reversal or modification” of the

trial court’s decision. RAP 12.8. In this situation, the trial court shall take steps to

restore to the appellant “the value of the property, or in appropriate circumstances,

provide restitution.” Id.

        Phillips bases her argument that she retained an interest in the property

while the appeal was pending primarily on an unpublished decision of this court,

Western Washington Corporation of Seventh Day Adventists v. Rasmussen, noted

at 140 Wash. App. 1020 (2007).1                This unpublished opinion, which has no



        1 The Smiths request that the panel disregard Phillips’ citation to this unpublished case.
GR 14.1(a) provides that “[u]npublished opinions of the Court of Appeals have no precedential
value and are not binding upon any court.” Unpublished opinions “‘should not be cited or relied
upon in any manner,’” and courts may decline to consider cases cited in violation of this rule or
impose sanctions sua sponte against counsel. Condon v. Condon, 177 Wash. 2d 150, 166, 298 P.3d
86 (2013) (quoting Skamania County v. Woodall, 104 Wash. App. 525, 536 n. 11, 16 P.3d 701 (2001));
In re Marriage of Schnurman, 178 Wn App. 634, 645, 316 P.3d 514 (2013). Although we decline to
impose sanctions, we will disregard this unpublished case.


                                              -8-
No. 79991-6-I/9


precedential value under GR 14.1(a), bases its rationale largely on this court’s

statements concerning the purpose and effect of the lis pendens statute in United

Savings & Loan Bank v. Pallis, 107 Wash. App. 398, 405, 27 P.3d 629 (2001). In

United Savings & Loan, this court found that United, a third party purchaser who

acquired an interest in property covered by a lis pendens, was not a good faith

purchaser for value because the lis pendens provided constructive notice of

another’s interest in the property. Id. at 407–08. Therefore, its interest in the

property was not protected under RAP 12.8 after a ruling affecting title to the

property was reversed on appeal. Id. at 402–03, 408. This was true even though

judgment had not been superseded. Id. at 406.

       More recently, in Guest v. Lange, Division Two of this court concluded that

the filing of a supersedeas bond prevents an action from being sufficiently final to

cancel a lis pendens. 195 Wash. App. at 338. The court noted that this holding

advanced the policy concerns of the lis pendens statute:

       The purpose of lis pendens is to put potential purchasers on notice
       of ongoing litigation so that they are aware that title may be clouded.
       When a party appeals a judgment in a real property case, litigation
       concerning the property is ongoing. Title to the property at issue may
       be clouded pending the outcome of the appeal. For a notice of lis
       pendens to protect the public as intended, it should remain in effect
       until the litigation is ended.
Id. at 341 (citations omitted).

       United Savings & Loan and Guest suggest that there could be a scenario in

which a lis pendens may be justified where a non-frivolous appeal is pending.

However, the circumstances here do not indicate that Phillips believed in good faith

that she retained an interest in the property. Phillips knew that the Smiths intended




                                        -9-
No. 79991-6-I/10


to sell the property to a third party, and her counsel acknowledged in December

2018 that her recourse on reversal of the judgment would be monetary damages.

As Phillips points out in her brief, the trial court’s order did not transfer title to the

Smiths but ordered Phillips to sell the house to the Smiths under the terms of the

option lease agreement.

       Phillips completed the sale of the property to the Smiths by statutory

warranty deed in exchange for valuable consideration on January 24, 2019 and

recorded the lis pendens one week later. The court ordered that the lis pendens

be released on March 25, 2019. From the record before the court, there does not

appear to have been any change in the status of the action between the recording

of the lis pendens on January 31, 2019 and its release on March 25, 2019. Both

events took place after Phillips’ filing of the notice of appeal and after the

conveyance of the property.

       Although a finding of good cause to cancel a lis pendens does not compel

the conclusion that there was no substantial justification for filing of the lis pendens,

when there is no change in the status of the action between the time the lis

pendens was filed and the time it was cancelled, this supports the conclusion that

the lis pendens was not substantially justified when filed. The court’s decision that

good cause existed to cancel the post-judgment lis pendens implied that the lis

pendens had not been filed in good faith. The record does not support Phillips’

assertion that she believed in good faith that she maintained in interest in the

property pending appeal of the summary judgment order. The court did not abuse

its discretion in granting the Smiths attorney fees under RCW 4.28.328(3).




                                          - 10 -
No. 79991-6-I/11



III.   Attorney Fees on Appeal

       Both parties request an award of attorney fees on appeal under RAP 18.1

and paragraph 26 of the underlying agreement between the parties. A party may

recover its reasonable attorney fees or expenses on appeal if the fees are allowed

by statute, rule, or contract and the request is made in accordance with RAP 18.1.

RAP 18.1(a); In re Guardianship of Wells, 150 Wash. App. 491, 503, 208 P.3d 1126

(2009). Paragraph 26 of the parties’ agreement provided that “‘[i]n the event this

agreement is placed in the hands of an attorney for enforcement[,] the prevailing

party shall be entitled to recover court costs and attorney fees.’” Phillips, slip op.

at 19. Each party set out its requests for an award of attorney fees in a dedicated

section of its opening brief, as required by RAP 18.1(b). Because the Smiths are

the prevailing party, they are entitled to their attorney fees on appeal under RAP

18.1 and the agreement of the parties.

       Affirmed.




WE CONCUR:




                                        - 11 -